HUGHES, Justice
(dissenting).
In Hall v. Board of Firemen’s Relief and Retirement Fund, 351 S.W.2d 342, Houston Civil Appeals, no writ history, the Court stated:
“Article 6243e, Section 12, Vernon’s Annotated Texas Statutes, provides that when a fireman dies from a cause growing out of or in consequence of the performance of his duties, and leaves surviving him a widow and/or a child or children under the age of 18 years, the Board shall order paid a prescribed monthly payment. No time *364is prescribed by the statute within which the claim must be made. No procedure for assertion of or allowance of the claim is prescribed. Article 6243e, Section 3, does vest in the Board the authority to determine claims and to designate surviving beneficiaries. Nowhere does the statute attempt to fix finality to the Board’s decision. Too, while Section 18 of Article 6243e deals with an appeal in certain instances from the Board’s decision, it omits to require or authorize an appeal by surviving beneficiaries of a deceased fireman. It merely provides for an appeal to the Firemen’s Pension Commissioner from the Board’s decision and from his decision to a Travis County District court by a fireman who is not satisfied with the Board’s or Commissioner’s action denying his claim for retirement due to length of service or disability or, denying his claim for temporary disability, or, if such fireman is dissatisfied with the amount allowed.
“[1] The result is, we think, that if the Board denies a surviving beneficiary’s claim, the beneficiary can sue the Board of Trustees in any court of competent jurisdiction to establish his or her claim. In such case the Board’s decision would be presumptively correct, and the burden would be on the claimant to show there was no substantial evidence supporting the Board’s order.”
I agree with this statement of the law and add only that Sec. 19 of Art. 6243e, V.A.T.S. in creating and defining the duties of the office of Pension Commissioner provides, in part, that he “ * * * shall hear, determine, and/or review all appeals herein provided * *
Since an appeal to the Pension Commissioner is not provided for surviving beneficiaries such as appellees he had no authority to consider it and his judgment thereon is, in my opinion, a nullity. ■
Our opinion in the Ryan case, cited by the majority, did not consider this question and the record therein discloses that the authority of the Pension Commissioner to review the action of the local board under circumstances similar to those here was not raised. The judgment in that case was valid because only questions of venue and proper proceedings in the Trial Court would have been presented had the award of the Pension Commission been attacked and disregarded as void. No question going to the jurisdiction of the Trial Court was involved.
I would reverse and remand this case for trial in accordance with the manner indicated in Hall v. Board, supra. I, therefore, respectfully dissent.